DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-13, 16-22 and 24-27.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Applicants' arguments, filed 02/16/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “comprises”, and the claim also recites “consisting of” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 20 recites the limitation "the malodor suppressant" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim. The term “the malodor suppressant” is singular, while claim 1 recites a combination of a first and a second malodor suppressant. 


Claim Rejections - 35 USC § 112 - Fourth Paragraph

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 11 fails to further limit claim 1 since claim 1 recites the possible malodor suppressants, neither of which comprises a keto group or a hydroxyl group. 

Claim 12 fails to further limit claim 1 since claim 1 recites the possible malodor suppressants and all of the possible malodor suppressants have a logP of less than 9. For example, isopropyl myristate has a logP of 7.253, galaxolide has a logP of 4.53, and habanolide has a logP of 4.947. 

Claim 16 fails to further limit claim 1 since the limitation in claim 16 is already recited in claim 1. 



Claim 18 fails to further limit claim 1 since claim 1 recites the possible malodor suppressant and all of the possible malodor suppressants have a logP of 3 or more and a molecular weight of 100-400. For example, isopropyl myristate has a logP of 7.253 and a molecular weight of 270.451, galaxolide has a logP of 4.53 and a molecular weight of 258.4, and habanolide has a logP of 4.947 and a molecular weight of 238.37.

Claim 19 recites the first malodor suppressant or the combination of the first malodor suppressant and the second malodor suppressant. The claim fails to further limit claim 1 since claim 1 limits the malodor suppressant as a combination of a first malodor suppressant and a second malodor suppress. 

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-8, 11-13, 16-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), and Yang et al. (US 2006/0078528, Apr. 13, 2006).
	Bureiko et al. disclose wherein hair colourant products are designed such that the composition has a certain required viscosity. This is either achieved by providing the dye composition or the oxidizing composition as a thickened formulation. The thicken formulation can be achieved by the use of a gel network system which provides the desired thickness to either the dye composition or the oxidizing composition or, preferably, both compositions. Numerous surfactants can be used; however, these surfactants can also further contribute to sensory scalp irritation (¶ [0007]). The use of carbonate has been described in the art to reduce the amount of irritating ammonia odor (¶ [0008]). It has been found that oxidative hair colouring compositions comprising an 
	Bureiko et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a first and a second malodor suppressant, both being a compound having a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400. 
	However, Warr et al. disclose an aqueous oxidant for coloring or bleaching the hair comprising 0.05 to 2% of at least one perfume (abstract). The great majority of commercial hair bleaching or coloring compositions contain ammonia and it is advisable to find solution for masking its odor (¶ [0027]). Perfumes have been used to mask the odor of ammonia generated when hair is treated with ammonia-based compositions (¶ [0031]). The perfume consists of conventional olfactory substances and solvents, such as isopropyl myristate (¶ [0066]). Suitable olfactory substances include galaxolide (¶ 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.05 to 2% isopropyl myristate and galaxolide (i.e. 3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethyl-cyclopenta[g]benzopyran) into component part (i) of Bureiko et al. in order to mask the odor of ammonia as taught by Warr et al. since the composition of Bureiko et al. comprises ammonia and ammonia has an irritating odor as taught by Bureiko et al. 
In regards to Bureiko et al. disclosing using carbonate to reduce the amount of irritating ammonia odor, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Furthermore, it would have also been obvious to have substituted carbonate for isopropyl myristate and galaxolide since substituting equivalents known for the same purpose is obvious. See MPEP 2144.06. 
	In regards to instant claim 1 reciting wherein the first and second malodor suppressant both have a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400, isopropyl myristate has a molecular weight of 270.451 
	The combined teachings of Bureiko et al. and Warr et al. do not disclose wherein components (i) and (ii) are mixed in a ratio ranging from 5:1 to 1:5.
	However, Lim et al. disclose wherein if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 (¶ [0051]). The term hair coloring composition refers the composition comprising oxidation dyes. The term developer composition refers to the composition comprising an oxidizing agent (¶ [0014]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have mixed component (i) and (ii) of Bureiko et al. in a ratio ranging from 5:1 to 1:5 since the component (i) may comprise 6 percent hydrogen peroxide as the oxidizing agent and it was known in the art that if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 as taught by Lim et al.
	In regards to instant claim 1 reciting a gel-network system consisting of multi-lamellar sheets or vesicles or both with d-spacing between 5 nm and 50 nm, the instant specification discloses on page 9, lines 31-32 wherein the gel network system comprises a fatty alcohol and a non-ionic surfactant. Page 8, line 4 discloses wherein suitable fatty alcohols include cetyl alcohol and line 22 discloses wherein suitable non-ionic surfactants include steareth-100. Bureiko et al. disclose substantially the same fatty alcohol and non-ionic surfactant as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude the gel network thickener system of 
	Furthermore, Yang et al. disclose a hair conditioning composition forming a lamellar gel matrix, wherein the d-spacing of the lamellar layers is in the range of 33 nm or less and wherein the composition has a yield stress of about 30 Pa or more (abstract). The d-spacing and the yield stress deliver improved wet conditioning benefits especially improved slippery feel during the application to wet hair compared to compositions having a larger d-spacing and/or smaller yield stress (¶ [0026]). 
	Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the gel-network thickener system of Bureiko et al. to have a d-spacing in the range of 33 nm or less since such d-spacing improves wet conditioning benefits as taught by Yang et al. 
In regards to instant claim 1 reciting a first and a second aqueous component, Bureiko et al. disclose wherein each component part (i) and (ii) may comprise water. Therefore, a first and a second aqueous component is obvious. 
In regards to instant claim 1 reciting wherein the first component (i) or the second component (ii) or both comprise less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants, Bureiko et al. disclose wherein additional surfactants such as anionic surfactants and cationic surfactants are optional. Therefore, component (i) and component (ii) both comprising less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants is obvious. 

In regards to the amount of fatty alcohol and non-ionic surfactant in claims 5 and 8, Bureiko et al. disclose wherein the surfactant ratio (B)/(A) is below 0.10 and wherein  the total amount of gel network forming surfactants is from about 0.5% to about 30%. Such disclosure makes the claimed amount obvious. For example, it would have been obvious to have a composition comprising non-ionic surfactant (B) present at 1% and fatty alcohol (A) present at 12%, such that the total amount of gel network forming surfactants is 13%, which is within about 0.5% to about 30%, and the surfactant ratio (B)/(A) is 0.08, which is below 0.10.
	In regards to instant claim 11 reciting wherein the first and the second malodor suppressant comprise at least one functional group, isopropyl myristate has an ester group and galaxolide has an ether group. 
In regards to instant claims 13 and 17 reciting wherein the first and second malodor suppressants are liquid at 23⁰C and 1013 mbar and the first and second malodor suppressant forms a solution upon mixing, the instant specification discloses on page 35 an embodiment comprising isopropyl myristate and galaxolide. Therefore, since the prior art disclosed substantially the same malodor suppressants as the .

2.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), Yang et al. (US 2006/0078528, Apr. 13, 2006), and further in view of Bowes et al. (US 2003/0226217, Dec. 11, 2003).
	The teachings of Bureiko et al., Warr et al., Lim et al., and Yang et al. are discussed above. Bureiko et al., Warr et al., Lim et al., and Yang et al. do not disclose wherein the composition comprises a phosphate ester compound.
	However, Bowes et al. disclose a composition suitable for dyeing and bleaching hair comprising a phosphate ester compound and an oxidizing agent (abstract). A phosphate ester compound provides suitable rheology to a bleaching composition. It can also improve the color uptake, gray coverage and color evenness of dyeing compositions. Additionally, it can improve the efficiency of the dyeing process so that less dye can be used for the same benefit, thereby reducing the cost of the formulation (¶ [0007]). The composition preferably comprise about 0.2 to about 20% by weight of the total composition, of the phosphate ester compound (¶ [0040]). Suitable phosphate ester compounds include a mixture of dicetyl phosphate and ceteth-10 phosphate (¶ [0051]).
prima facie obvious to one of ordinary skill in the art to have incorporated about 0.2 to about 20% of a mixture of dicetyl phosphate and ceteth-10 phosphate into the composition of Bureiko et al. since a phosphate ester compound provides many benefits such as improved color uptake, gray coverage and color evenness of dyeing compositions and efficiency of the dyeing process so that less dye can be used as taught by Bowes et al. 

Response to Arguments
Applicant argues that the Examples in the instant application show that the liquid crystalline gel-network nature of the aqueous component in the presence of a mixture of isopropylmyristate (“IPM”) and galaxolide results in a significantly reduced release of ammonia when compared with the liquid crystalline gel-network nature of the aqueous component in the presence of IPM or galaxolide alone. (See FIGS. 3-5). It is also shown that this effect cannot be observed for compositions without a liquid crystalline gel-network structure. The Examples further show that, even in a case of a comparable total release of ammonia, the release kinetics of the GN mixture (see FIG. 5) provide a delayed release of ammonia with simultaneous improvement of the perception of ammonia smell for the user. (See Experimental section of the specification at pages 30-38 and, more specifically, at page 38, 11. 3-11).
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein a mixture of isopropylmyristate and galaxolide results in a significantly reduced release of ammonia when compared to isopropylmyristate or galaxolide alone. Figures 3 and 4 do not compare a mixture of isopropylmyristate and 
Furthermore, with regards to Figures 3 and 4 showing less ammonia release with galaxolide/IPM vs without, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. Figures 3 and 4 show wherein GN with galaxolide/IPM and GN without galaxolide/IPM have peak area difference of no more than 1. Figure 3 shows a difference of approximately 0.01. It is unclear how such difference shows a significantly reduced release of ammonia. 
In addition, Warr discloses wherein a mixture of galaxolide and IPM masks ammonia. As such, one of ordinary skill in the art would reasonably expect less ammonia to be observed with a composition comprising a mixture of galaxolide and IPM. 
With regards to a liquid crystalline gel-network structure being critical and provides a delayed release of ammonia, this does not appear to be unexpected. A composition comprising a gel network structure and which reduces the amount of irritating ammonia odor is known in the art as taught by Bureiko et al. As such, Applicant's finding that a composition comprising a gel network structure being more advantageous than a non-gel-network composition is not unexpected since a gel 
Moreover, even if Applicant’s showing was persuasive, the claims would not be commensurate in scope since the claims are not limited to a galaxolide and isopropylmyristate mixture. 

Applicant argues that neither Warr, Lim, Yang nor Bowes overcome the noted deficiencies.
The Examiner submits that arguments of deficiencies are addressed above and are unpersuasive. As such, the rejections are maintained.

Conclusion
Claims 1-13, 16-22 and 24-27 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612